 Case 1:20-cr-00143-TSE Document 51 Filed 08/10/20 Page 1 of 12 PageID# 544

                                *** FILED UNDER SEAL ***
                                           Public Version

                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division


 UNITED STATES OF AMERICA,

                              Plaintiff,                Case No. 1:20-cr-00143
                                                        The Honorable Judge Ellis
        v.                                              Next Hearing Date: None Scheduled
                                                        Filed Under Seal
 ZACKARY ELLIS SANDERS,

                              Defendant.


 SUPPLEMENTAL BRIEF ON DEFENDANT’S MOTION TO COMPEL DISCOVERY

       Zackary Ellis Sanders, by and through undersigned counsel, respectfully submits this

Supplemental Brief pursuant to the Court’s July 31, 2020 Order. On July 31, 2020, the parties

appeared for a hearing on the Motion to Compel. The Court ordered the parties to submit

supplemental briefing by August 10, 2020. This brief further demonstrates why the Court should,

pursuant to Federal Rule of Criminal Procedure 16, order the Government to provide material in

its possession, custody or control regarding Special Agent      ’s understanding of (1) the

                                                                 of the Affidavit; and (2) how the

                                                               , at least to the extent it conflicts

with              of the Affidavit submitted in support of the search warrant (“the Affidavit”).

       The material Mr. Sanders has requested would help show that the Special Agent knew

when he submitted the Affidavit that



                                                                     . The material would further

show that the Special Agent knew that
    Case 1:20-cr-00143-TSE Document 51 Filed 08/10/20 Page 2 of 12 PageID# 545




                  . The use of that                    contrary to the Special Agent’s representations in



                                        , both of which were critical to the probable cause determination.

           The motions deadline in this case is August 20, 2020, at which time Mr. Sanders intends

to file a motion to suppress and for a hearing pursuant to Franks v. Delaware, 438 U.S. 154 (1978).

Mr. Sanders will not have the ability to present that motion effectively—and, in turn, the Court

will not be able to adjudicate the issues the motion presents on an adequate record—unless the

Government produces the material discovery it is currently withholding.1

                                     ADDITIONAL BACKGROUND

           Notwithstanding Mr. Sanders’s requests for documents relevant to his defense, the

Government has provided just three one-page                                                   : (1) the               ;

(2) the                  ; and (3) the                                             . The FBI received these,

respectively, on                                                      .2 The Government has disclosed no

communications from the FBI to the                  —the documents that would most clearly convey the

FBI’s true understanding of the                    and how that understanding conflicts with the Affidavit.

     I.       The                     Issue.

           There are four reasons why the Special Agent understood when he submitted his Affidavit

that the                                                                                                              :

(1) he knew that



1
  Mr. Sanders has other arguments about why suppression is warranted and why he is entitled to a Franks hearing
that he has not yet presented to the Court, because he is still at the motion to compel stage. The issue before the
Court is not whether he is entitled to suppression or a Franks hearing but whether the Government must disclose
material discovery it has in its possession, custody, or control. See Mot. to Compel; Reply to Gov’t Opp’n.
2
  On July 28, 2020, the Government provided the defense with these dates. Mr. Sanders received the
            on July 8, 2020, and the               on July 27, 2020.


                                                          2
    Case 1:20-cr-00143-TSE Document 51 Filed 08/10/20 Page 3 of 12 PageID# 546




                                                                             (2) he knew from the



                                         (3) his



                                           and (4) contrary to what the Government has repeatedly

represented,

                                                                  .

      A. The Special Agent knew that the
                                                                                                       .

          The Special Agent knew that the



                                                         how the Government later characterized them.

See Comparison of            and Government Statements (“Comparison”), attached as Ex. 2. On

                                                                       , stated in part:




                                                                         ; see also Ex. 2 (Comparison).

The                   not claim that the




3
    The FBI determined,


      . Mr. Sanders has requested both                           but the Government continues to withhold
those documents.


                                                     3
Case 1:20-cr-00143-TSE Document 51 Filed 08/10/20 Page 4 of 12 PageID# 547
    Case 1:20-cr-00143-TSE Document 51 Filed 08/10/20 Page 5 of 12 PageID# 548




                                                                                 .

          The                                     —which did not

           and which the Government has confirmed                  —was the first

document Mr. Sanders has received that



                             states in part:




                              see also Ex. 2 (Comparison). The




5
    According to Government counsel,


                                                   .
6
    The
                                                                        .


                                                  5
 Case 1:20-cr-00143-TSE Document 51 Filed 08/10/20 Page 6 of 12 PageID# 549




in the

                                                —not

         . When the

                                                                     . That the       did

not do so in this case further told the Special Agent that

                       .

   C. The Special Agent understood                                                    .

         While none of the three      documents

                                                                 before the Special Agent

submitted the Affidavit, he




                                                        .

                                                             .

         The Special Agent




                                                 6
 Case 1:20-cr-00143-TSE Document 51 Filed 08/10/20 Page 7 of 12 PageID# 550




                 . The Special Agent

                                 . For the Special Agent to allege that the




                               . Given that the Special Agent knew the



                                                                                       , see Ex. 2

(Comparison)—it does not make sense to

                                                           . The only document from



                                                    . No                  asserts what the Special

Agent added                .

   II.     The                 Issue.

         The

                                                 that the defense has not received).




                                                                                              .




                                                7
     Case 1:20-cr-00143-TSE Document 51 Filed 08/10/20 Page 8 of 12 PageID# 551




                                                 DISCUSSION

I.         There is additional material the Government is withholding.

            While the Government claims the three pages it has produced “contain all the information

that constitutes the               as it is described in the                    ,” Gov’t Opp’n at 5, n.4, there

must be other documents that would further demonstrate that the Special Agent knew

                   were misleading and why—when corrected—there was no probable cause.7

Furthermore, Mr. Sanders’s discovery rights are not limited to the Government’s after-the-fact

characterization of

II.        Rule 16 entitles Mr. Sanders to the discovery he has moved to compel.

            Mr. Sanders has met the Rule 16 standard for the discovery he has moved to compel.8 In

both its Opposition and at the hearing, the Government erroneously conflated the standard for what

would entitle Mr. Sanders to discovery under Rule 16 with what would entitle him to a Franks

hearing. Gov’t Opp’n at 8, 9. Mr. Sanders has not yet filed his motion to suppress and for a Franks

hearing, and the Government cannot withhold discovery that is helpful to both suppression and

demonstrating that the good faith exception to the warrant requirement does not apply here.

       A. The Government must disclose material regarding                                                     .

            Whether the inaccuracies in the                    stemmed from



               it is clear that the Special Agent exploited


7
    It is obvious the



                                                 .
8
  Mr. Sanders is entitled to the information known to the FBI pursuant to Brady and for his defense team to provide
effective assistance and present a defense. Mot. to Compel at 18-20; Reply to Gov’t Opp’n at 22-24. Individual
prosecutors cannot fail to comply with their “duty to learn of any favorable evidence known to the others acting on
the government's behalf,” including the FBI. Kyles v. Whitley, 514 U.S. 419, 437 (1995).


                                                         8
    Case 1:20-cr-00143-TSE Document 51 Filed 08/10/20 Page 9 of 12 PageID# 552




                                 . He did so by:




                                     .

           The three-single page           documents produced so far




                                               did not do so here. Had the Special Agent explained



                                               the Magistrate could not have found probable cause.

           Evidence of



                , has never been enough for probable cause. There is a world of difference between




                                                               . If there was evidence that




9
    The Government is continuing to withhold                                         . It is clear from
                                                                                               . See Reply
to Gov’t Opp’n at 9-10, n.4.


                                                      9
 Case 1:20-cr-00143-TSE Document 51 Filed 08/10/20 Page 10 of 12 PageID# 553




                                                                      . The Government would also

have already said so in the course of litigating this Motion.

   B. The Government must disclose material regarding the
                          .

       The Special Agent did not tell the Magistrate that the




                                                                           .

       The misrepresentation in                  is material for at least four reasons. First, it goes

to the Special Agent’s credibility, given that he

                                              , which he knew was false. Second, it goes to whether

the FBI                           .



                                  . The FBI cannot procure illegally obtained evidence from

                         and then rely on it while misleading the Magistrate about how it was

obtained. Gov’t Opp’n at 16. The FBI’s use of          would support other reasons for suppression,

including “when there is evidence of intentional and deliberate disregard of a provision [Rule 41].”

United States v. Darby, 190 F. Supp. 3d 520, 535 (E.D. Va. 2016), aff’d, 721 F. App’x 304 (4th

Cir. 2018). Furthermore, if the FBI was working with the          , it needed a warrant before

                                                         Id. at 530 (deployment of a NIT is a search



                                                 10
 Case 1:20-cr-00143-TSE Document 51 Filed 08/10/20 Page 11 of 12 PageID# 554




and seizure). Third, it goes to the                                                . Fourth, the type

of



                 , which is not illegal and does not demonstrate the intent to possess illegal content.

                                          CONCLUSION

       In his Motion to Compel, Reply, and Supplemental Brief, Mr. Sanders has shown the

requested discovery is material to his defense because, without it, he will be unable effectively to

challenge the illegality of the search warrant and prevent the Government from presenting

significant evidence in its case-in-chief. Accordingly, for the reasons stated above and in previous

filings, and for any other reasons apparent to the Court, Mr. Sanders respectfully requests that this

Court order the Government to provide



                                                             . Mot. to Compel at 10.

                                               Respectfully submitted,

                                               /s/ Jonathan Jeffress

                                               Jonathan Jeffress (#42884)
                                               Emily Voshell (#92997)
                                               Jade Chong-Smith (admitted pro hac vice)
                                               KaiserDillon PLLC
                                               1099 Fourteenth St., N.W.; 8th Floor—West
                                               Washington, D.C. 20005
                                               Telephone: (202) 683-6150
                                               Facsimile: (202) 280-1034
                                               Email: jjeffress@kaiserdillon.com
                                               Email: evoshell@kaiserdillon.com
                                               Email: jchong-smith@kaiserdillon.com

                                               Counsel for Defendant Zackary Ellis Sanders




                                                 11
Case 1:20-cr-00143-TSE Document 51 Filed 08/10/20 Page 12 of 12 PageID# 555




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 10th day of August, 2020, the foregoing was served

electronically on the counsel of record through the U.S. District Court for the Eastern District of

Virginia Electronic Document Filing System (ECF) and the document is available on the ECF

system.

                                             /s/ Emily Voshell
                                             Emily Voshell




                                                12
